MONTGOMERY, Chief Justice
(dissenting).
According to the majority opinion, Sam Thompson complains that he has been deprived of due process of law under the Fourteenth Amendment to the Federal Constitution because the evidence in each of two cases was insufficient to sustain the conviction. The fine in each case was under the appealable amount. No complaint is made that the police court in which he was tried did not have jurisdiction of the offense or the person. The question is: May the sufficiency of the evidence to convict in a state court be reviewed in a federal court as a violation of due process under federal law? The answer is: No.
In United States ex rel. Weber v. Ragen, 7 Cir., 1949, 176 F.2d 579, it was held that the due process of law clause does not enable federal courts to review errors of state law, however material under state law, and a federal district court sits only to deten mine whether the proceedings in the state court amount to a violation of federal constitutional rights. Habeas corpus cannot be utilized to correct mere errors of law committed in a trial in a state court or to try such questions as sufficiency of evidence to sustain a conviction. Petition of Sawyer, D.C.Wis.1955, 129 F.Supp. 687, affirmed, 7 Cir., 229 F.2d 805, certiorari denied Sawyer v. Borczak, 351 U.S. 966, 76 S.Ct. 1025, 100 L.Ed. 1486, rehearing denied 352 U.S. 860, 77 S.Ct. 24, 1 L.Ed.2d 70.
It would appear that Thompson is attempting to secure a review under a claim of infringement of constitutional right. 28 U.S.C.A. § 1257(3). The cited cases make it obvious why he did not seek relief in the federal district court. Instead, he is attempting to get a review to which he is not entitled, under either the federal or state law, by perverting the habeas corpus process. Both this Court and the lower court recognized that the judgments of conviction were not subject to collateral attack since they were not void,- In two recent cases Thompson v. Wood, Ky., 277 S.W.2d 472, and Walters v. Fowler, Ky., 280 S.W.2d 523, this Court refused to grant relief by prohibition in similar situations.
I see no reason to violate our rule and grant any relief herein, and for this reason I respectfully dissent.
MOREMEN and STEWART, JJ., join in this dissent.